      Case 2:20-cv-00290 Document 12 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 07, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JULIO ESCOLONA, et al.,                       §
                                              §
        Plaintiffs,                           §
VS.                                           §   CIVIL ACTION NO. 2:20-CV-290
                                              §
RYAN COLLIER, et al.,                         §
                                              §
        Defendants.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 8). The parties were provided proper notice of, and the

opportunity to object to, the Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R.

CIV. P. 72(b); General Order No. 2002-13. No objection has been filed. When no timely

objection has been filed, the district court need only determine whether the Magistrate

Judge’s M&R is clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A.

H-14-2700, 2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

Judge, the filings of the parties, the record, and the applicable law, and finding that the

M&R is not clearly erroneous or contrary to law, the Court ADOPTS the M&R in its

entirety (D.E. 8). Accordingly, the Court ORDERS:

       (1) That only Plaintiff Julio Escolona proceed in this action.

       (2) That Plaintiffs Isidro Rodriguez, Rogelio Rodriguez, Giovanni Dastych, Jorge
           Sanchez, and Jorge Rodriguez are DISMISSED without prejudice from this
1/2
      Case 2:20-cv-00290 Document 12 Filed on 01/07/21 in TXSD Page 2 of 2




          action to maintain each plaintiff’s right to file a new complaint on the appropriate
          form for filing a 42 U.S.C. § 1983 complaint along with either full payment of
          the filing fee or a motion seeking leave to proceed in forma pauperis.

       (3) The Clerk of Court is DIRECTED to TERMINATE Plaintiffs Isidro
           Rodriguez, Rogelio Rodriguez, Giovanni Dastych, Jorge Sanchez, and Jorge
           Rodriguez from the docket sheet.


       SO ORDERED.



                                                  DAVID S. MORALES
                                                  UNITED STATES DISTRICT JUDGE


Dated: Corpus Christi, Texas
       January 7, 2021




2/2
